Citation Nr: 0904023	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to March 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In July 2008, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Right ear hearing loss was not clinically evident during the 
veteran's active service or for many years thereafter and the 
most probative evidence indicates that his current right ear 
hearing loss is not causally related to his active service or 
any incident therein.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the veteran in September 
2005.  This letter addressed all three notice elements 
delineated in 38 C.F.R. § 3.159 and was sent prior to the 
initial unfavorable decision by the RO.  The fact that the 
notice did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in March 2006, 
the RO sent the veteran a letter for the express purpose of 
notifying the veteran of the additional elements imposed by 
the Court in Dingess.  The RO then reconsidered the veteran's 
claim in a June 2006 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Therefore, the Board finds that no further 
VCAA notification action is necessary.  Neither the veteran 
nor his attorney has argued otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified or 
submitted by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claim and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  The veteran has also 
been afforded two VA medical examinations in connection with 
his claims.  The Board finds that the reports of these 
examinations provide the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

In pertinent part, the veteran's service medical records 
show that at his August 1970 military pre-induction medical 
examination, his ears were normal on clinical evaluation.  
Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

On a report of medical history, the veteran denied a history 
of ear trouble and hearing loss.  

In-service medical records are negative for complaints or 
findings of hearing loss.

At his March 1972 military separation medical examination, 
the veteran's ears were again normal on clinical evaluation.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15
LEFT
30
25
20
40
30

The veteran's service personnel records show that the 
veteran's military occupational specialty (MOS) was heavy 
truck driver.  He received no awards or decorations 
indicative of combat service.  

In September 2005, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
bilateral hearing loss.  He contended that his hearing loss 
was caused by exposure to acoustic trauma during the course 
of his duties as a truck driver.  The veteran explained that 
the Army 10-ton trucks were exceptionally loud.  
Additionally, he indicated that he was responsible for the 
maintenance of the vehicle and was often exposed to loud 
noise from air compressors, power tool, and the like.  He 
stated that he first began to notice a diminishment in his 
hearing acuity at the time of his separation from service.  
He indicated that his hearing loss had worsened over the 
years.  

In connection with the veteran's claim, the RO received VA 
clinical records showing that in August 2005, the veteran 
sought treatment for hearing loss.  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
35
40
LEFT
5
10
15
55
70

In December 2005, the veteran underwent VA medical 
examination at which he reported a history of noise exposure 
in service during the course of his duties as a heavy truck 
driver.  He denied post-service occupational noise exposure 
but conceded that he had had recreational noise exposure, 
such as from a chain saw and a "weed wacker."  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
40
LEFT
0
5
15
65
65

Speech audiometry revealed speech recognition ability of 90 
percent, bilaterally.  The diagnosis was sensorineural 
hearing loss.  After examining the veteran and reviewing 
the claims folder, the examiner concluded that the 
veteran's left ear hearing loss was related to military 
service.  He noted that compared to audiometric findings at 
induction, audiometric findings at separation showed 
decreased hearing acuity in the left ear, but not in the 
right.  He noted that separation audiometrics were normal 
for the veteran's right ear.  

In a January 2006 rating decision, the RO granted service 
connection for left ear hearing loss and assigned an 
initial zero percent rating.  The RO denied service 
connection for right ear hearing loss.  The veteran 
appealed the determination.  

The veteran again underwent VA medical examination in 
September 2008.  On examination, the veteran reported 
exposure to high levels of noise during basic training and 
while driving heavy trucks.  The veteran denied post-service 
occupational and recreational noise exposure.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
45
50
LEFT
10
5
15
55
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  

After examining the veteran and reviewing his claims 
folder, the examiner concluded that it was less likely than 
not that the veteran's right ear hearing loss was causally 
related to his active service, including noise exposure 
therein.  The examiner explained that the induction and 
separation audiometric thresholds for the veteran's right 
ear were both within normal limits without a significant 
threshold shift.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for right ear hearing 
loss, which he argues is the result of noise exposure during 
active service.  

As set forth above, the veteran has submitted a statement 
detailing his in-service noise exposure.  He states that he 
worked as a heavy truck driver and that his duties including 
truck maintenance.  He recalls that the environment was very 
noisy due to the engines and tools being used.  The Board 
finds that the veteran's statements of in-service noise 
exposure are credible, sufficient to establish exposure to 
acoustic trauma during service.  

As noted above, however, that an injury such as acoustic 
trauma occurred in service is not enough; there must be 
chronic disability resulting from that injury.  In this case, 
the veteran's service medical records contain no indication 
of right ear hearing loss during active service.  Indeed, 
audiometric testing conducted at the time of his military 
enlistment and discharge both showed that his right ear 
hearing acuity was within normal limits.  

The Board further notes that the post-service medical 
evidence is similarly negative for any indication of right 
ear hearing loss within the first post-service year or for 
many years thereafter.  In fact, the veteran concedes that he 
was first treated for hearing problems in 2005, approximately 
thirty-three years after his separation from active service.  

In view of the foregoing, the Board finds that although the 
veteran sustained acoustic trauma during service, the most 
probative evidence shows that right ear hearing loss was not 
present in service or for many years thereafter, nor does the 
contemporaneous record support a finding of continuous 
symptomatology since service.  In that regard, while the 
veteran has recently recalled experiencing decreased hearing 
since service, he is not competent to provide evidence of a 
hearing loss disability, which is a medical diagnosis.  See 
38 C.F.R. § 3.385 (setting forth  criteria for hearing loss 
disability); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The Board notes, however, that even if a veteran does not 
have hearing loss during the time of active duty, such does 
not prohibit  service connection.  Hensley, 5 Vet. App. at 
159-60.  Rather, service connection may still be established 
if a veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at  158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current right ear hearing 
loss, first shown many years after service, is the result of 
acoustic trauma he sustained during his active service.  

In this case, the record contains no probative evidence that 
the veteran's current right ear hearing loss is causally 
related his active service or any incident therein, including 
exposure to acoustic trauma.  In fact, in September 2008, a 
VA examiner concluded, after examining the veteran and 
reviewing his claims folder, that it was less likely than not 
that the veteran's current right ear hearing loss was related 
to his active service, including exposure to acoustic trauma  
therein.

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the veteran, as 
well as a full review of the claims folder, including the 
veteran's service medical records.  See Bloom v. West, 12  
Vet. App. 185, 187 (1999).  The examiner also provided a 
rationale for his opinion, noting that the veteran's 
separation audiometric examination showed decreased hearing 
acuity only in the left ear.  The right ear exhibited normal 
hearing acuity, making it less likely than not that acoustic 
trauma during service produced right ear hearing loss.  

The Board notes that there is no other medical evidence of 
record which contradicts this opinion.  The Board has 
considered the veteran's assertions to the effect that his 
right ear hearing loss was incurred in service as a result of 
exposure to acoustic trauma.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence  
of record shows that right ear hearing loss was not present 
during service or for many years thereafter and that the 
veteran's current right ear hearing loss is not related to 
his active service or any incident therein, including 
exposure to acoustic trauma.

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he first recalled 
experiencing hearing loss during service.  As discussed 
above, however, there is a years-long evidentiary gap in this 
case between the veteran's military service and the earliest 
medical evidence of a complaint of right ear hearing loss.  
Again, the veteran's right ear hearing acuity was shown to be 
normal at the time of his separation from active service.  In 
addition to this evidence, the September 2008 VA audiology 
opinion constitutes affirmative evidence against the claim 
for service connection.

In addition to this evidence, the absence of medical 
treatment for right ear hearing loss for approximately 33 
years after service constitutes negative evidence against the 
claim because it tends to disprove the claim that right ear 
hearing loss is the result of acoustic trauma injuries 
sustained in service which in turn resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet.  App. 71, 74 (1998), aff'd sub nom Forshey v. 
Principi, 284  F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of right ear hearing loss between the veteran's 
military service and August 2005 when the veteran sought VA 
treatment for hearing loss is itself evidence which tends to 
show that such condition did not have its onset in service or 
for many years thereafter and is not the result of acoustic 
trauma sustained in service.

A prolonged period without medical complaint can be  
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330  
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v.  
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the service medical 
records showing normal right ear hearing acuity, the absence 
of any medical treatment for right ear hearing loss for 
approximately 33 years after service, as well as the opinion 
of September 2008 VA examiner, and the Board concludes that 
the preponderance of the evidence in this case is against the 
claim of service connection for right ear hearing loss.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


